Citation Nr: 1007428	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-34 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to recognition of the Veteran's daughter, V.K.M., 
as a helpless child of the Veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, M.M., and B.H.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1941 to January 
1945.  He died in December 2002.  The appellant is his 
daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

The appellant and two witnesses testified before a hearing 
officer at the RO in August 2007.  A transcript of the 
hearing has been associated with the record.  The Board notes 
that the appellant's representative filed a motion to advance 
the case on the Board's docket.  As a decision is being 
entered the motion is denied as moot. 


FINDINGS OF FACT

1.  The Veteran's daughter, V.K.M., was born in March 1955 
and attained 18 years of age in March 1973; she is currently 
54 years of age.

2.  It has not been shown that the Veteran's daughter, 
V.K.M., became permanently incapable of self-support prior at 
the date of attaining the age of 18 years.




CONCLUSION OF LAW

The Veteran's daughter, V.K.M., was not permanently incapable 
of self-support prior to attaining the age of 18 years, and 
is not recognized as the helpless child of the Veteran. 38 
U.S.C.A. §§ 101(4)(A), 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.57, 3.356 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In May 2005 the appellant was advised of the evidence 
necessary to support her claim.  The evidence of record was 
listed and the appellant was told how VA would assist her.  A 
November 2007 letter provided similar information.  The 
appellant was also advised of the manner in which VA 
determines effective dates.  

The content of the notice provided to the Veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  

With respect to VA's duty to assist, relevant treatment 
records were submitted by the appellant and her mother, and 
associated with the record, to include records from the 
Social Security Administration.  The appellant and her 
mother, in addition to another witness, testified before a 
Decision Review Officer at the RO.  She has not identified 
any additional evidence or information which could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Review of the record discloses that the appellant was 
examined in June 1963, and that congenital glaucoma was 
diagnosed.  The prognosis was undetermined.  

A September 1971 letter from the Indiana School for the Blind 
indicates that the appellant had been a student there and 
that she functioned adequately in small classes with 
individual attention.  

An October 1976 report of examination for Indiana 
Rehabilitation Services indicates that the appellant was 
blind in the left eye and had 20/300 vision in the right.  
The diagnosis was congenital glaucoma with a history of eight 
or nine operations in each eye.  

In November 1976 the Social Security Administration (SSA) 
determined that the appellant's disability due to statutory 
blindness began in August 1976, when she was 21 years of age.  

The appellant underwent bilateral enucleation in November 
1996, with a preoperative diagnosis of blind painful eyes.

During her August 2007 hearing, the appellant testified that 
she was born with congenital glaucoma and that she lost the 
sight in her left eye at age four.  She stated that she lost 
sight in her right eye at age 22.  She indicated that she 
graduated from high school.  She stated that she was in 
receipt of SSA benefits.  She described her work situation 
and her expenses, and the difficulty caused by her blindness.  

In a January 2008 statement, the appellant's mother stated 
that the appellant had been enrolled in the Indiana School 
for the Blind from fourth grade until high school.  She noted 
that the appellant turned 18 in March 1973 and graduated from 
high school in May of that year.  She indicated that the 
appellant then attended summer classes at a university but 
did not pass.  She stated that in January 1974 the appellant 
became eligible for SSA supplemental security income 
benefits, noting that the appellant did not work for more 
than two years following her graduation from high school.  
She described the appellant's work history following high 
school, noting that she was hired to work in a hospital dark 
room in March 1975, and that she moved away in December 1976 
to pursue employment opportunities.  She related that the 
appellant presently worked for the City of Indianapolis and 
that she had gotten that job through a vocational 
rehabilitation program.  She described the difficulty caused 
by the appellant's blindness, to include additional expenses 
she incurred as the result of her disability.  

For helpless child status, it must be shown that the child 
became permanently incapable of self-support by reason of 
mental or physical defect at the date of attaining the age of 
18 years.  Rating determinations will be made solely on the 
basis of whether the child is permanently incapable of self- 
support through her or her own efforts by reason of physical 
or mental defects.  The question of permanent incapacity for 
self-support is one of fact for determination by the rating 
agency on competent evidence of record in the individual 
case.  Rating criteria applicable to disabled Veterans are 
not controlling.  Principal factors for consideration are:

(1)  The fact that a claimant is earning 
his or her own support is prima facie 
evidence that he or she is not incapable 
of self-support.  Incapacity for self-
support will not be considered to exist 
when the child by his or her own efforts 
is provided with sufficient income for 
his or her reasonable support.

(2)  A child shown by proper evidence to 
have been permanently incapable of self-
support prior to the date of attaining 
the age of 18 years, may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when his or her condition was 
such that she or she was employed, 
provided the cause of incapacity is the 
same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that 
could be considered as major factors.  
Employment which was only casual, 
intermittent, tryout, unsuccessful, or 
terminated after a short period by reason 
of disability, should not be considered 
as rebutting permanent incapability of 
self-support otherwise established.

(3)  It should be borne in mind that 
employment of a child prior or subsequent 
to the delimiting age may or may not be a 
normal situation, depending on the 
educational progress of the child, the 
economic situation of the family, 
indulgent attitude of parents, and the 
like.  In those cases where the extent 
and nature of disability raises some 
doubt as to whether they would render the 
average person incapable of self-support, 
factors other than employment are for 
consideration.  In such cases [it] should 
be considered whether the daily 
activities of the child in the home and 
community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support.  Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends.

(4)  The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.

See 38 C.F.R. § 3.356.

Thus, under the applicable criteria, the term "child" 
includes an unmarried person who, before reaching the age of 
18 years, became permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defect.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.356.  
Regulations state that the child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18.  
Dobson v. Brown, 4 Vet. App. 443 (1996).  The issue is one of 
fact premised on competent evidence in the individual case.  
38 C.F.R. § 3.356(a),(b); Bledsoe v. Derwinski, 1 Vet. App. 
32, 33 (1990).  In Dobson, the Court held that a person may 
qualify as a "child" under the pertinent legal framework if 
he is shown to have been permanently incapable of self-
support by reason of mental or physical defect at the date of 
attaining the age of 18 years.  Essentially, the focus of the 
analysis is on the child's condition at the time of his 18th 
birthday.  If the child is shown to have been capable of 
self-support at 18, the Board need go no further.  If, 
however, the record reveals that he was permanently incapable 
of self-support at 18, the Board must point to evidence that 
his condition changed since that time.

While the evidence establishes that the appellant suffered 
from significant visual impairment before turning 18 years 
old, there is no persuasive evidence that she had chronic 
mental or physical defects of a magnitude that would render 
her permanently incapable of self support by age 18.  The 
Board accepts the testimony and the lay evidence that the 
appellant experienced visual impairment that qualified her 
for admission into the Indiana School for the Blind during 
her fourth grade year.  Nevertheless, the appellant was 
capable of graduating from a public high school and 
subsequently underwent vocational training to allow her to 
obtain gainful employment.  The evidence thereafter 
establishes that the appellant, by her own report, lost her 
remaining vision at age 22; however, she remained capable of 
self support despite that loss.  

The Board notes that while the appellant did not hold 
employment at age 18, she was enrolled in school.  She worked 
following high school and has continued to do so.  The 
determinative question is whether the appellant was capable 
of self support at age 18, not whether she had a disability 
which might ultimately become totally disabling.  In this 
case, the record shows that the appellant had a significant 
visual disability when she turned 18 years of age.  While the 
Board is sympathetic to the difficulty the appellant 
experiences due to her blindness, we note that the record 
demonstrates that she was not disabled at the time she 
attained 18 years of age to the extent that she was 
permanently incapable of self-support due to her visual 
disability.  As such, the appellant may not be considered a 
"helpless child" of the Veteran.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim that the 
appellant is a "helpless child" of the Veteran.  Thus, the 
benefit-of- the-doubt rule does not apply, and the claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to recognition of the Veteran's daughter, V.K.M., 
as a helpless child of the Veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


